Citation Nr: 1042713	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and B.S., friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In June 2010, the Veteran testified via video before the 
undersigned Veterans Law Judge.  A transcript of this hearing has 
been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat during military service.  

2.  Credible evidence corroborating the Veteran's claimed in-
service stressors has not been presented.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In January 2006, May 2006, 
September 2006, and October 2006 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claims on appeal.  Additionally, the May 2006 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the December 2006 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in December 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In June 2010, the Veteran was afforded 
the opportunity to testify via video before the undersigned 
Veterans Law Judge.  The Board is not aware, and the Veteran has 
not suggested the existence of, any additional pertinent evidence 
not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material to 
the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

The Veteran has also alleged that his PTSD is due to or results 
from his service-connected dementia due to traumatic brain 
injury.  Service connection may be awarded for any disability 
which is due to or the result of, or is otherwise aggravated by, 
a service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  Although 38 C.F.R. § 3.310 was 
amended effective October 10, 2006, during the pendency of this 
claim, the Board will apply the former version of 38 C.F.R. 
§ 3.310, which is more favorable to the appellant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements for verification of a Veteran's claimed 
stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a 
Veteran's lay testimony alone may establish the incurrence of an 
in-service stressor if such a stressor is consistent with the 
circumstances of the Veteran's service, involves a fear of 
hostile military or terrorist activity, and is found by a VA 
psychiatrist or psychologist to be sufficient to support a 
diagnosis of PTSD.  Clear and convincing evidence to the contrary 
may, however, rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her alleged 
stressor is combat-related, then his/her lay testimony or written 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required-provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  

If, however, the VA determines either that the veteran did not 
engage in combat with the enemy or that he/she did engage in 
combat, but that the alleged stressor is not combat related, then 
his/her lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his/her testimony 
or statements.  Id.  Service department records must support, and 
not contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court 
stated, "If the veteran engaged in combat, his/her lay testimony 
regarding stressors will be accepted as conclusive evidence of 
the presence of in-service stressors.").  If the veteran was not 
engaged in combat, he/she must introduce corroborative evidence 
of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does not 
reflect that the Veteran participated in combat during military 
service, and the Veteran's claimed stressors are not directly 
combat-related.  The Veteran's DD Form 214 is negative for the 
award of the Combat Infantryman's Badge, Purple Heart medal, or 
similar award for combat participation; thus, the Veteran's 
claimed stressors require corroborative evidence.  The Veteran's 
statements and the corroborating evidence will be discussed 
below.  

In the present case, the Veteran has alleged he experienced a 
significant fall into a ballast tank during military service, 
sustaining a concussion and a traumatic head injury.  He has 
stated this incident resulted in hospitalization for several 
days.  He has also stated that on another occasion, he was 
cleaning a ballast tank from within the tank when the hatch to 
the tank was sealed by another sailor who did not know the 
Veteran was in the tank.  The Veteran was then trapped in the 
tank for approximately 40 minutes before he was discovered and 
let out.  By his report, this experience left him with anxiety, 
panic attacks, and claustrophobia.  

Review of the Veteran's service treatment records confirm he was 
treated for a mild cerebral concussion in February 1967 resulting 
from a fall.  The clinical notation, however, indicates he 
tripped while on the quarterdeck, and struck his head on a shelf.  
He was not noted to be in the ballast tanks at the time.  A 2-
inch laceration was noted over the frontal sinuses.  The Veteran 
was treated and admitted to the sick bay for observation, as he 
was experiencing dizziness.  He released to return to full duty 
the next day, having "recovered remarkably", according to the 
record.  As this notation does not correspond with the Veteran's 
report of this incident, it is not accepted as corroborating 
evidence of his claimed stressor.  

After service, the Veteran received recurrent medical treatment 
for a variety of symptoms, including psychiatric symptoms, 
beginning in approximately 1969.  He was admitted to a VA 
hospital in November 1969 complaining of tension headaches 
allegedly resulting from a fall through an open hatch while 
aboard ship during service.  He claimed to have struck his head 
on a bolt.  In a subsequent January 2007 statement, the Veteran 
claimed to have received 8 stitches as a result of this incident; 
however, the service treatment records are negative for any 
indication of stitches being required at that time.  

The Veteran was initially positive for PTSD on a PTSD screening 
at a VA medical center in the early 2000's, but according to a 
December 2006 letter from a VA counselor, the Veteran has not 
been treated for PTSD at the Vet Center; rather, he had diagnoses 
of a depressive disorder and dementia.  On VA psychiatric 
examination in January 2007, he was diagnosed with a depressed 
mood and dementia; however, PTSD was not diagnosed at that time.  
Additionally, at the time of the January 2007 VA examination, the 
Veteran claimed to have been hospitalized in service for 5 days 
following his fall.  He again claimed, during a December 2009 VA 
psychiatric examination, 4-5 days of hospitalization following 
his fall during service.  His service treatment records do not 
reflect such hospitalization.  The December 2009 examination did 
not result in a diagnosis of PTSD.  

Nevertheless, even assuming a current and valid diagnosis of PTSD 
was of record, the Veteran's claimed stressors cannot be 
corroborated.  The Board also does not find the claimed stressors 
to be capable of corroboration, as the Veteran has not stated any 
incident report or other documentation was created following the 
incident in which he was allegedly sealed into a ballast tank.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for PTSD, and his claim must be denied.  Specifically, 
the Board finds no credible corroborative supporting evidence 
verifying the Veteran's claimed stressors.  Additionally, the 
Board does not find the Veteran to be a credible witness such 
that his statements alone may be accepted as proof of the alleged 
stressor events.  Regarding his initial head trauma, the service 
treatment records do not corroborate the Veteran's allegations 
regarding the severity of the incident.  Although he has 
repeatedly alleged he required hospitalization for several days, 
his service treatment records indicate he was returned to full 
duty the next day, after making a full recovery.  He has also 
reported that he fell into a ballast tank when he sustained his 
head injury, but the contemporaneous service treatment records 
indicate he merely tripped and struck his head on a shelf.  
Regarding the second stressor, being sealed into a ballast tank 
during service, the Veteran has not offered any corroborating 
evidence of this incident, nor indicated the existence of any 
such evidence.  For this reason, service connection for PTSD is 
not warranted.  

The Board has also considered the applicability of the revised 
version of 38 C.F.R. § 3.304(f), as discussed above.  Although 
the revisions do lessen the evidentiary requirements for the 
establishment of an in-service stressor, they do not require VA 
to accept a claimant's testimony alone in all situations in which 
the reported stressor is related to "fear of hostile military or 
terrorist activity."  Rather, such testimony "may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(3) (emphasis added).  In the present case, because the 
Board does not find the Veteran either to have participated in 
combat, or to be credible regarding his alleged stressors during 
military service, the Board does not find his testimony, in and 
of itself, to be sufficient proof of his stressors.  

Finally, the Board has considered the Veteran's assertions of 
service connection on a secondary basis for PTSD, as due to his 
service-connected dementia.  The Board acknowledges that the 
Veteran has been awarded service connection for residuals of a 
cerebral concussion, later changed to traumatic brain injury.  
Additionally, dementia has been diagnosed and attributed to his 
traumatic brain injury.  Nevertheless, no competent expert has 
suggested the Veteran's dementia has caused or aggravated a 
diagnosis of PTSD.  In the absence of such evidence, service 
connection for PTSD on a secondary basis must be denied.  

The Veteran himself asserts his dementia has resulted in a 
current diagnosis of PTSD.  As a layperson, however, the Veteran 
is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Psychiatric 
disorders, however, are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for PTSD, as credible evidence 
confirming the Veteran's claimed in-service stressors has not 
been presented.  Additionally, competent evidence has not been 
presented establishing onset of PTSD as the result of a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


